  Case 1:20-cr-00141-CG Document 12 Filed 01/19/21 Page 1 of 4            PageID #: 60




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA,                      )
                                               )
v.                                             ) Case No.:1128 1:20 CR00141-001
                                               )
ALEXANDER P. FLEMING,                          )
    Defendant.                                 )


     CLARIFICATIONS TO PRE-SENTENCE INVESTIGATION REPORT

         Pursuant to Federal Rule Criminal Procedure 32(f), Defendant Alexander P.

Fleming (“Defendant”) provides factual clarifications to the Pre-Sentence

Investigation Report (“PSR”) issued by the United States Probation Office on

January 8, 2021. Defendant does not object to the calculation of the Guidelines or

any fact impacting the Guidelines calculation. Defendant simply offers factual

clarifications for the benefit of the Court.

     A. Offense Conduct Objections/Clarifications

         1.    Paragraph 2: Defendant seeks to clarify that the sentence in paragraph

2 indicating that he confesses to the forfeiture of all properties which represent

proceeds of the criminal activities or facilitated any aspect of these illegal activities,

should be read in concert with paragraph 20 of Defendant’s plea agreement, which

reads:

               The Defendant’s interest in the equity of his family’s home
               at 5505 Riverwood Landing, Theodore, Alabama 36582

{05753809.1}
  Case 1:20-cr-00141-CG Document 12 Filed 01/19/21 Page 2 of 4          PageID #: 61




               would be a substitute asset. The United States agrees not
               to seek forfeiture of the defendant’s family home at 5505
               Riverwood Landing, Theodore, Alabama 36582, which
               would displace his spouse and child. In exchange, and
               prior to sentencing, the defendant agrees to obtain funds
               from his friends and family sufficient to pay the United
               States a cash sum equal to his equity interest in in the
               family’s home, plus additional sums of cash representative
               of additional proceeds of the criminal offense to which the
               defendant is pleading but the Government would not
               otherwise be able to characterize as substitute assets,
               totaling the amount listed in paragraph 17 ($200,000).

         2.    Paragraphs 6 and 7: Consistent with the Factual Resume submitted as

part of Defendant’s guilty plea, Defendant clarifies that he created only one PayPal

account for which he associated multiple fake electronic alter egos, each having their

own fraudulent email account and all of which facilitated the illegal scheme to which

he pled.

         3.    Paragraphs 12 and 13: Defendant seeks to clarify that to the extent

the victims’ statements allege Defendant’s prior participation in similar schemes in

Tuscaloosa in the past, such allegations are unproven, uncharged and have not

otherwise been considered for Defendant’s criminal history computation.

B. Offender Characteristics Objection/Clarification

         4. Paragraph 43: Defendant notes that a substantial amount of Defendant’s

mental health records were submitted to the U.S. Probation Office. Defendant seeks

to add to paragraph 43 that Dr. J.B. Hassel essentially stated that while Defendant

was previously seeking treatment for mental health problems by other physicians,

{05753809.1}
  Case 1:20-cr-00141-CG Document 12 Filed 01/19/21 Page 3 of 4          PageID #: 62




he was previously misdiagnosed as having Attention Deficit Hyperactivity Disorder

(ADHD) and prescribed medications (amphetamines) which may have led to a

substance induced mood disorder that brought on “mania (decreased need for sleep,

increased goal directed behavior, racing thoughts, impulsive/disinhibited behavior

(embezzling money, spending money) and executing poor judgement.”

Alternatively, Dr. Hassell postulated that the inappropriately prescribed

amphetamines to address the misdiagnosed ADHD could have unmasked and

exacerbated Defendant’s properly diagnosed bi-polar disorder.

         Respectfully submitted this 19th day of January 19, 2021.


                                               /s/ Kenyen R. Brown
                                               Kenyen R. Brown

                                               Attorney for Defendant



Of Counsel:

MAYNARD, COOPER & GALE, P.C.
11 N. Water St., Suite 24290
Mobile, Alabama 36602-5024
Phone: (251)432-0028
Fax: (251)432-0007
Email: kbrown@maynardcooper.com

                           CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing
with the Clerk of the Court, using the Court’s CM/ECF system, which will send



{05753809.1}
  Case 1:20-cr-00141-CG Document 12 Filed 01/19/21 Page 4 of 4        PageID #: 63




notification of such filing to the attorneys of record and served a copy by email on
the United States Probation Officer at heath_impastato@ALSP.uscourts.gov.
.




                                             /s/ Kenyen R. Brown
                                             Of Counsel




{05753809.1}
